              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DORETEO GARCIA,                       :
    Plaintiff                         :
                                      :            No. 1:18-cv-1966
            v.                        :
                                      :            (Judge Rambo)
WARDEN DAVID J.                       :
EBBERT, et al.,                       :
    Defendants                        :

                             MEMORANDUM

      Before the Court is Defendants’ motion to dismiss and/or motion for summary

judgment.   (Doc. No. 11.)     For the following reasons, the Court will grant

Defendants’ motion.

I.    BACKGROUND

      This case was initiated by the filing of a complaint pursuant to Bivens v. Six

Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), in

Civil Action No. 18-716 by pro se Plaintiffs Camden Barlow, Christopher Alvarez,

Justin Haynes, Darryl Taylor, Tabarus Holland, Terrell Wilson, Tony C. Knott,

Agustin Argueta, Douglas Piggee, and Nathan A. Railey, all of whom were

incarcerated at the United States Penitentiary in Lewisburg, Pennsylvania (“USP

Lewisburg”) at that time. (Doc. No. 1.) In that complaint, Plaintiffs alleged that

Defendants had violated their rights under the Equal Protection Clause of the

Fourteenth Amendment, their First Amendment rights to access the courts, and their
First Amendment rights regarding mail. Subsequently, Doreteo Garcia (“Garcia”),

Juan Carlos Valles, and David Jackson were added as Plaintiffs. Barlow v. Ebbert,

Civ. A. No. 17-716 (M.D. Pa.) (Doc. No. 28). On July 24, 2018, the Court dismissed

Plaintiffs’ Equal Protection claim and their access to the courts claim and directed

service of their First Amendment enhanced mail restriction claim. Id. (Doc. Nos.

38, 39). On October 10, 2018, the Court granted Plaintiff Railey’s motion to sever

and directed that each individual Plaintiff file an amended complaint under a

separate civil action number by November 9, 2018. Id. (Doc. Nos. 89, 90).1

          Garcia did not file an amended complaint by November 9, 2018. Accordingly,

by Order entered on December 4, 2018, the Court directed the Defendants to respond

to Garcia’s remaining First Amendment mail interference/enhancement claim within

twenty-one (21) days. (Doc. No. 8.)2 On February 7, 2019, Defendants Warden

David J. Ebbert (“Ebbert”), Special Investigative Services (“SIS”) Officer

Buebendorf (“Buebendorf”), and Officer/Counselor Tharp (“Tharp”) filed a motion

for leave to file out of time (Doc. No. 9), a brief in support of that motion (Doc. No.

10), and a motion to dismiss and/or motion for summary judgment (Doc. No. 11).


1
  In addition to Garcia, Camden Barlow, Christopher Alvarez, Terrell Wilson, Nathan Railey and
Juan Valles are proceeding with separate actions. Justin Hayes, Darryl Taylor, Tabarus Holland,
Tony Knott, Agustin Argueta, Douglas Piggee, and David Jackson have been dismissed for
failure to comply with the court’s administrative order. (See Doc. Nos. 28, 39.)
2
    The document numbers from henceforth refer to filings in the instant case.
                                               2
By Order entered that same day, Magistrate Judge Carlson granted Defendants’

motion for leave to file out of time and deemed their motion to dismiss and/or motion

for summary judgment timely filed. (Doc. No. 12.) Defendants filed a motion to

exceed the page limitation (Doc. No. 13), brief in support of that motion (Doc. No.

14), statement of facts (Doc. No. 15), and brief in support of the motion to dismiss

and/or motion for summary judgment (Doc. No. 16) on February 21, 2019. That

same day, Magistrate Judge Carlson granted the motion to exceed the page

limitation. (Doc. No. 17.)

       Garcia did not file a brief in opposition to Defendants’ motion to dismiss

and/or motion for summary judgment within the twenty-one (21) day period

provided for by Local Rule 7.6.3 Subsequently, in an Order entered on April 2, 2019,

the Court noted that Defendants’ motion to dismiss and/or motion for summary

judgment asserts, inter alia, that Garcia failed to properly exhaust his administrative

remedies before filing this action. Pursuant to Paladino v. Newsome, 885 F.3d 203

(3d Cir. 2018), the Court informed the parties that it would consider the exhaustion

issue in the context of summary judgment, and by doing so, would consider matters


3
  As noted below, Garcia is now incarcerated at USP Terre Haute in Terre Haute, Indiana. He
never submitted a change of address to the Court. However, the Government’s certificates of
service for their motion to dismiss and/or motion for summary judgment, brief in support, and
statement of facts indicate that those documents were mailed to Garcia at USP Terre Haute. (ECF
No. 11 at 3; ECF No. 15 at 12; ECF No. 16 at 27.) Nevertheless, Garcia still did not file a brief in
opposition.
                                                 3
outside the pleadings in its role as factfinder. (Doc. No. 18.) Accordingly, the Court

directed Defendants to, within fourteen (14) days, file an amended or supplemental

brief and statement of material facts “to further address the issue of whether Plaintiff

has exhausted his administrative remedies and present any additional materials

pertinent to the issue to the extent they have not already done so.” (Id. at 1.) The

Court directed Garcia to file a brief in opposition within twenty-one (21) days from

the date that Defendants filed their amended or supplemental materials. (Id. at 2.)

The Court directed Garcia to “specifically address the issue of administrative

exhaustion and submit materials and documents pertinent to the issue.” (Id.) The

Court also directed him to “file a statement of material facts specifically responding

to the numbered paragraphs in Defendants’ statements.” (Id.)

      On April 12, 2019, Defendants filed a letter regarding the Court’s April 2,

2019 Order. (Doc. No. 19.) In this letter, Defendants state that they “have reviewed

their brief in support of their motion to dismiss and/or motion for summary judgment

and their statement of material facts previously filed.” (Id.) They “believe they have

fully stated and supported their position on the exhaustion issue in those documents.”

(Id.) Accordingly, “Defendants will not avail themselves of the opportunity to file

a supplemental memorandum and statement of material facts but will instead rely on

the papers previously filed.” (Id.)

                                           4
       Given Defendants’ letter and decision to not file supplemental materials

regarding the issue of exhaustion, there will be no supplemental materials for Garcia

to file a response to.4 Accordingly, the motion to dismiss and/or for summary

judgment is ripe for resolution.

II.    STANDARD OF REVIEW

       Defendants have filed a motion to dismiss and/or motion for summary

judgment, arguing that: (1) Garcia’s complaint must be dismissed for lack of

standing; (2) they are entitled to qualified immunity; (3) Garcia failed to exhaust his

administrative remedies; and (4) sovereign immunity bars Garcia’s claims against

Defendants in their official capacities.

       A.      Motion to Dismiss, Federal Rule of Civil Procedure 12(b)(6)

       When ruling on a motion to dismiss under Rule 12(b)(6), the Court must

accept as true all factual allegations in the complaint and all reasonable inferences

that can be drawn from them, viewed in the light most favorable to the plaintiff. See

In re Ins. Brokerage Antitrust Litig., 618 F.3d 300, 314 (3d Cir. 2010). The Court’s


4
  As noted supra in footnote 2, Garcia is now incarcerated at USP Terre Haute and never submitted
a change of address alerting the Clerk of Court to that fact. His address was therefore never
updated on the docket until April 12, 2019. On that date, a copy of the Court’s April 2, 2019
Paladino Order was resent to Garcia at his new address. Although this Order directed Garcia to
file a response to any amended and supplemental materials regarding exhaustion filed by
Defendants, Defendants have indicated that they are relying on their previously filed papers. Thus,
the Court sees no need to provide Garcia no additional time to respond since there are no new
materials for him to respond to.
                                                 5
inquiry is guided by the standards of Bell Atlantic Corp. v. Twombly, 550 U.S. 544

(2007), and Ashcroft v. Iqbal, 556 U.S. 662 (2009). Under Twombly and Iqbal,

pleading requirements have shifted to a “more heightened form of pleading.” See

Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009). To prevent dismissal,

all civil complaints must set out “sufficient factual matter” to show that the claim is

facially plausible. Id. The plausibility standard requires more than a mere possibility

that the defendant is liable for the alleged misconduct. As the Supreme Court

instructed in Iqbal, “where the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (citing

Fed. R. Civ. P. 8(a)(2)).

      Accordingly, to determine the sufficiency of a complaint under Twombly and

Iqbal, the United States Court of Appeals for the Third Circuit has identified the

following steps a district court must take when determining the sufficiency of a

complaint under Rule 12(b)(6): (1) identify the elements a plaintiff must plead to

state a claim; (2) identify any conclusory allegations contained in the complaint “not

entitled” to the assumption of truth; and (3) determine whether any “well-pleaded

factual allegations” contained in the complaint “plausibly give rise to an entitlement




                                           6
to relief.” See Santiago v. Warminster Twp., 629 F.3d 121, 130 (3d Cir. 2010)

(citation and quotation marks omitted).

      In ruling on a Rule 12(b)(6) motion to dismiss for failure to state a claim, “a

court must consider only the complaint, exhibits attached to the complaint, matters

of public record, as well as undisputedly authentic documents if the complainant’s

claims are based upon these documents.” Mayer v. Belichick, 605 F.3d 223, 230 (3d

Cir. 2010) (citing Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993)).       A court may also consider “any ‘matters

incorporated by reference or integral to the claim, items subject to judicial notice,

matters of public record, orders, [and] items appearing in the record of the case.’”

Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006) (quoting 5B

Charles A. Wright & Arthur R. Miller, Federal Practice & Procedure § 1357 (3d Ed.

2004)).

      In the context of pro se prisoner litigation specifically, the court must be

mindful that a document filed pro se is “to be liberally construed.” Estelle v.

Gamble, 429 U.S. 97, 106 (1976). A pro se complaint, “however inartfully pleaded,”

must be held to “less stringent standards than formal pleadings drafted by lawyers”

and can only be dismissed for failure to state a claim if it appears beyond a doubt




                                          7
that the plaintiff can prove no set of facts in support of his claim which would entitle

him to relief. Haines v. Kerner, 404 U.S. 519, 520-21 (1972).



      B.     Motion for Summary Judgment

      Federal Rule of Civil Procedure 56(a) requires the court to render summary

judgment “if the movant shows that there is no genuine dispute as to any material

fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

“[T]his standard provides that the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for

summary judgment; the requirement is that there be no genuine issue of material

fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986). The United

States Court of Appeals for the Third Circuit has held that filing a motion to dismiss,

or in the alternative, a motion for summary judgment is sufficient “to place the

parties on notice that summary judgment might be entered.” Hilfirty v. Shipman, 91

F.3d 573, 578-79 (3d Cir. 1996).

      Summary judgment is appropriate when “the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact, and the moving party is entitled

to judgment as a matter of law.” Fed. R. Civ. P. 56(c). An issue is “genuine” if there

                                           8
is sufficient evidence with which a reasonable jury could find for the non-moving

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986); Childers v.

Joseph, 842 F.2d 689, 693-94 (3d Cir. 1988) (citing Anderson, 477 U.S. at 248). A

factual dispute is “material” if it might affect the outcome of the case. Anderson,

477 U.S. at 248. In determining whether an issue of material fact exists, the court

must consider the evidence in the light most favorable to the non-moving party.

Skerski v. Time Warner Cable Co., 257 F.3d 273, 278 (3d Cir. 2001); White v.

Westinghouse Elec, Co., 862 F.2d 56, 59 (3d Cir. 1988).

      A party seeking summary judgment always bears the initial burden of

informing the court of the basis of its motion and identifying those portions of the

record that it believes demonstrates the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The non-moving party then has

the burden to “come forth with ‘affirmative evidence, beyond the allegations of the

pleadings,’ in support of its right to relief.” U.S. Bank, Nat’l Ass’n v. Greenfield,

No. 1:12-cv-2125, 2014 WL 3908127, *2 (M.D. Pa. Aug. 11, 2014) (quoting Pappas

v. City of Lebanon, 331 F. Supp. 2d 311, 315 (M.D. Pa. 2004)). “If a party fails to

properly support an assertion of fact or fails to properly address another party’s

assertion of fact as required by Rule 56(c),” a court may grant summary judgment




                                         9
or consider the fact undisputed for purposes of the motion. Fed. R. Civ. P. 56(e)(2-

3).



III.   DEFENDANTS’ STATEMENT OF FACTS5

       Garcia was housed in the Special Management Unit at USP Lewisburg from

November 13, 2017 until October 15, 2018. (Doc. No. 15 ¶ 6.) He is now

incarcerated at the United States Penitentiary in Terre Haute, Indiana. (Id. ¶ 7.)

       A.      Facts Regarding Mail Monitoring at USP Lewisburg

        Bureau of Prisons (“BOP”) policy “requires institution staff to open and

inspect all incoming general correspondence and authorized staff to read such

correspondence as often as necessary to maintain security or monitor a problem

particular to a specific inmate.” (Id. ¶ 43.) General correspondence includes

5
  The Local Rules of Court provide that in addition to filing a brief in opposition to the moving
party’s brief in support of its motion, “[t]he papers opposing a motion for summary judgment shall
include a separate, short and concise statement of material facts responding to the numbered
paragraphs set forth in the statement [of material facts filed by the moving party] . . . as to which
it is contended that there exists a genuine issue to be tried.” M.D. Pa. L.R. 56. 1. The Rule further
requires the inclusion of references to the parts of the record that support the statements. Id.
Finally, the Rule states that the statement of material facts required to be served by the moving
party will be deemed to be admitted unless controverted by the statement required to be served by
the opposing party. See id. Unless otherwise noted, the factual background herein is taken from
Defendants’ Rule 56.1 statement of material facts. (Doc. No. 15.) Garcia has failed to file a
response to Defendants’ statement of facts in compliance with M.D. Pa. L.R. 56.1, and this Court
is not “required to accept unsupported, self-serving testimony as evidence sufficient to create a
jury question.” Hammonds v. Collins, Civ. No. 12-236, 2016 WL 1621986, at *3 (M.D. Pa. Apr.
20, 2016) (citing Brooks v. Am. Broad. Co., 999 F.2d 167, 172 (6th Cir. 1993)). The Court
accordingly deems the facts set forth by Defendants to be undisputed. See M.D. Pa. LR 56. 1; Fed.
R. Civ. P. 56(e)(2).
                                                   10
incoming or outgoing mail sent or received via the United States Postal Service. (Id.

¶ 43 n.4.) It does not include mail such as legal mail. (Id.)

       Each federal institution is charged with establishing procedures for

monitoring incoming and outgoing mail. (Id. ¶ 44.) Institutions have “the authority

to give closer scrutiny to incoming and outgoing mail” of specific inmates, including

inmates who “present management problems such as interference with or disruption

of the orderly running of the institution so long as the monitoring procedures do not

interfere with mail handling.” (Id.) Established procedures are based upon “[t]he

size, complexity, and security level of the institution, the degree of sophistication of

the inmates confined, and other variables.” (Id. ¶ 46.)

       Over the past two (2) years, the BOP “has seen a dramatic increase in actual

and attempted introductions of synthetic narcotics (i.e. suboxone, K-2 spice,

synthetic marijuana) through incoming inmate correspondence.”               (Id. ¶ 47.)

Narcotics are often “hidden under postage stamps, located in the seams of colored

envelopes, or the entire correspondence itself is saturated in the narcotic.” (Id. ¶ 48.)

These narcotics are often sold to other inmates and are “known to cause erratic and

often assaultive behavior in inmates, putting other inmates and BOP staff at grave

risk.” (Id. ¶¶ 51-52.)




                                           11
       Because of this threat, USP Lewisburg established enhanced mail monitoring

procedures “for incoming general correspondence for inmates who have a

documented history of attempting to or actually introducing narcotics while in BOP

custody.” (Id. ¶ 50.) Whether individual inmates should remain subject to these

enhanced procedures is continually reviewed “to ensure the institution is utilizing

the least restrictive means to address the specific safety and security concerns

confronting it.” (Id. ¶ 54.)

       Under    the   enhanced   procedures,   the   inmate’s   incoming    general

correspondence is processed through the mailroom and then forwarded to the

assigned SIS technician. (Id. ¶ 55.) The mail is photocopied, and the inmate is

provided the photocopy. (Id. ¶ 56.) Original correspondence is maintained by the

technician for sixty (60) days before destruction.     (Id. ¶ 57.)   Any personal

photographs contained in the correspondence are photocopied, and the photocopies

are provided to the inmate. (Id. ¶ 58.) Original photographs are then stored in the

inmate’s personal property, and he can access them after leaving USP Lewisburg.

(Id. ¶ 59.) Photocopies are generally made and provided to the inmate the same day

the mail is received by the technician. (Id. ¶ 60.) These procedures are specific to

USP Lewisburg “and do not ‘follow’ the inmate when he is transferred from USP

Lewisburg to another federal prison.” (Id. ¶ 62.) During the time that Garcia was

                                        12
incarcerated at USP Lewisburg, he was not subject to these enhanced procedures.

(Id. ¶ 63.)



       B.     Facts Regarding Exhaustion

       The BOP “has established a multi-tier system whereby a federal prisoner may

seek formal review of any aspect of his imprisonment.” (Id. ¶ 8.) First, an inmate

must present his complaint to staff “on an Informal Resolution Attempt form

commonly referred to as a BP-8.” (Id. ¶ 9.) If informal resolution is not successful,

the inmate may then submit a Request for Administrative Remedy (BP-9) to the

Warden. (Id. ¶ 10.) “The deadline for completion of the BP-8 and submission of

the BP-9 is twenty days from the date of the event which is the subject of the

remedy.” (Id. ¶ 11.) The Warden has twenty (20) days to respond to the BP-9. (Id.

¶ 12.) If an inmate is unsatisfied with the Warden’s response, he may file a Regional

Administrative Remedy Appeal (BP-10) with the Regional Director within twenty

(20) days from the date of the Warden’s response. (Id. ¶ 13.) The Regional Director

has thirty (30) days to respond. (Id. ¶ 14.) Finally, an inmate may appeal the

Regional Director’s response by filing a Central Office Administrative Remedy

Appeal (BP-11) with the Central Office within thirty (30) days of the Regional

Director’s response. (Id. ¶ 15.) The Central Office has forty (40) days to respond.

                                         13
(Id. ¶ 16.) The Central Office appeal is the final appeal, and no appeal is fully

exhausted “until it is decided on its merits by the BOP’s Central Office.” (Id. ¶¶ 17-

18.) An administrative remedy may be rejected at any level if it was not properly or

timely submitted. (Id. ¶ 19.) If rejected, the remedy is “returned to the inmate and

the inmate is provided with a written notice explaining the reason for rejection.”

(Id.) A rejection of a remedy is not a decision on the merits. (Id. ¶ 21.)

      The BOP maintains a computerized index of all remedies and appeals filed by

all inmates.   (Id. ¶ 28.)    An “Administrative Remedy Generalized Retrieval

provide[s] details concerning each remedy filed by the inmates including the

administrative remedy ID number, the date the remedy was received, an abstract

(description) of the issue(s) raised, the three-letter code of the facility where the

event occurred, the date the remedy was responded to, the status code, and the status

reason.” (Id. ¶ 29.) As of February 21, 2019, when Defendants filed their motion,

Garcia had not filed any administrative remedies while in BOP custody. (Id. ¶ 31.)

      Administrative remedy forms “are primarily distributed by Correctional

Counselors who make routine rounds several times a week.” (Id. ¶ 32.) When a

request for a BP-8, the informal resolution form, is received, “the counselor assigned

gives the inmate the form with the date on which it was provided and the inmate’s

name noted on it.” (Id. ¶ 34.) When an inmate returns a completed BP-8, a number

                                          14
is assigned and it is “entered in a logbook with the date on which it was returned.”

(Id. ¶ 35.) The counselor then forwards the request to the proper department. (Id.)

Once the department responds, the response “is provided to the inmate and the date

is noted in the logbook.” (Id. ¶ 36.)

      Defendant Tharp’s logbook for the time period during which Garcia was

assigned to him indicates no record of Garcia ever returning a completed BP-8 form.

(Id. ¶ 37.) Counselors also “provide formal administrative remedy forms (BP-9s,

10s, and 11s) to inmates who request them.” (Id. ¶ 39.) The inmate is responsible

for sending those forms directly to the appropriate level. (Id. ¶ 40.) Defendant Tharp

never refused to provide Garcia with administrative remedy forms, and never

attempted to interfere in any way with Garcia’s use of the administrative remedy

process. (Id. ¶¶ 41-42.)

IV.   DISCUSSION

      A.     Lack of Standing

      Defendants first argue that Garcia’s complaint is subject to dismissal because

he lacks standing to raise the First Amendment claim regarding the enhanced mail

monitoring procedures. (Doc. No. 16 at 13-14.)

      “No principle is more fundamental to the judiciary’s proper role in our system

of government than the constitutional limitation of federal-court jurisdiction to

                                         15
actual cases or controversies.” Simon v. E. Ky. Welfare Rights Org., 426 U.S. 26,

37 (1976). Standing provides “justiciability: whether the plaintiff has made out a

‘case or controversy’ between himself and the defendant within the meaning of Art.

III.” Warth v. Seldin, 422 U.S. 490, 498 (1975). Three elements comprise the

“irreducible constitutional minimum of standing”: (1) an “injury in fact”; (2) an

injury that is causally connected to the conduct of which the plaintiff complains; and

(3) the likelihood that the injury will be redressed by a favorable decision. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992); Griffin v. Holt, No. 3:08-CV-1028,

2008 WL 5348138, at *2 (M.D. Pa. Dec. 17, 2008). An “injury in fact” refers to the

“invasion of a legally protected interest which is (a) concrete and particularized, and

(b) actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560-61.

      Here, the undisputed record establishes that Garcia was never subject to the

enhanced mail monitoring procedures while he was incarcerated at USP Lewisburg.

(Doc. No. 15 ¶ 63.) Thus, he has not suffered an “injury in fact” sufficient to give

him standing to raise a First Amendment challenge to these procedures. For that

reason alone, Garcia’s complaint is subject to dismissal. Defendants also argue that

they are entitled to summary judgment because, inter alia, Garcia failed to exhaust

his administrative remedies for this claim. The Court addresses this argument below.

      B.     Failure to Exhaust Administrative Remedies

                                          16
      Under the Prison Litigation Reform Act of 1996 (“PLRA”), a prisoner must

pursue all available avenues for relief through the prison’s grievance system before

bringing a federal civil rights action. See 42 U.S.C. § 1997e(a); Booth v. Churner,

532 U.S. 731, 741 n.6 (2001) (“[A]n inmate must exhaust irrespective of the forms

of relief sought and offered through administrative avenues.”). Section 1997(e)

provides, in relevant part “[n]o action shall be brought with respect to prison

conditions under section 1983 of the Revised Statutes of the United States, or any

other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until such administrative remedies as are available are exhausted.” 42 U.S.C.

§ 1997(e). The exhaustion requirement is mandatory. Williams v. Beard, 482 F.3d

637, 639 (3d Cir. 2007); Booth, 532 U.S. at 742 (holding that the exhaustion

requirement of the PLRA applies to grievance procedures “regardless of the relief

offered through administrative procedures”).

      The Third Circuit has further provided that there is no futility exception to

§ 1997e’s exhaustion requirement. Nyhuis v. Reno, 204 F.3d 65, 75-76 (3d Cir.

2000). Courts have typically required across-the-board administrative exhaustion

by inmates who seek to pursue claims in federal court. Id. Additionally, courts have

imposed a procedural default component on this exhaustion requirement, holding

that inmates must fully satisfy the administrative requirements of the inmate

                                         17
grievance process before proceeding into federal court. Spruill v. Gillis, 372 F.3d

218 (3d Cir. 2004). Courts have concluded that inmates who fail to fully, or timely,

complete the prison grievance process are barred from subsequently litigating claims

in federal court. See e.g., Booth v. Churner, 206 F.3d 289 (3d Cir. 2000); Bolla v.

Strickland, 304 F. App’x 22 (3d Cir. 2008).

       This broad rule favoring full exhaustion allows for a narrowly defined

exception. If the actions of prison officials directly caused the inmate’s procedural

default on a grievance, the inmate will not be held to strict compliance with this

exhaustion requirement. See Camp v. Brennan, 219 F.3d 279 (3d Cir. 2000).

However, case law recognizes a clear “reluctance to invoke equitable reasons to

excuse [an inmate’s] failure to exhaust as the statute requires.” Davis v. Warman, 49

F. App’x 365, 368 (3d Cir. 2002). Thus, an inmate’s failure to exhaust will only be

excused “under certain limited circumstances,” Harris v. Armstrong, 149 F. App’x

58, 59 (3d Cir. 2005), and an inmate can defeat a claim of failure to exhaust only by

showing “he was misled or that there was some extraordinary reason he was

prevented from complying with the statutory mandate.” Warman, 49 F. App’x at

368.

       In the absence of competent proof that an inmate was misled by corrections

officials, or some other extraordinary circumstances, inmate requests to excuse a

                                         18
failure to exhaust are frequently rebuffed by the courts. Thus, an inmate cannot

excuse a failure to timely comply with these grievance procedures by simply

claiming that his efforts constituted “substantial compliance” with this statutory

exhaustion requirement. Harris v. Armstrong, 149 F. App’x 58, 59 (3d Cir. 2005).

Nor can an inmate avoid this exhaustion requirement by merely alleging that the

administrative policies were not clearly explained to him. Warman, 49 F. App’x at

368. Thus, an inmate’s confusion regarding these grievances procedures does not,

standing alone, excuse a failure to exhaust. Casey v. Smith, 71 F. App’x 916 (3d Cir.

2003); see also Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000) (“[I]t is well

established that ‘ignorance of the law, even for an incarcerated pro se petitioner,

generally does not excuse prompt filing.’”) (citations omitted).

      Recently, the Supreme Court considered what renders administrative

remedies unavailable to an inmate such that a failure to exhaust can be excused. See

Ross v. Blake, 136 S. Ct. 1850 (2016).           The Court noted “three kinds of

circumstances in which an administrative remedy, although officially on the books,

is not capable of use to obtain relief.” Id. at 1859. First, an administrative procedure

is not available “when (despite what regulations or guidance materials may promise)

it operates as a simple dead end—with officers unable or consistently unwilling to

provide any relief to aggrieved inmates.” Id. Second, a procedure is not available

                                          19
when it is “so opaque that it becomes, practically speaking, incapable of use.” Id.

Finally, a procedure is unavailable when “prison administrators thwart inmates from

taking advantage of a grievance process through machination, misinterpretation, or

intimidation. Id. at 1860.

      The Third Circuit recently joined other circuits to hold “that administrative

remedies are not ‘available’ under the PLRA where a prison official inhibits an

inmate from resorting to them through serious threats of retaliation and bodily

harm.” Rinaldi v. United States, 904 F.3d 257, 267 (3d Cir. 2018). To defeat a

failure-to-exhaust defense based on such threats, “an inmate must show (1) that the

threat was sufficiently serious that it would deter a reasonable inmate of ordinary

firmness and fortitude from lodging a grievance and (2) that the threat actually did

deter this particular inmate.” Id. at 269.

      Failure to exhaust is an affirmative defense that must be pled by the defendant.

Jones v. Bock, 549 U.S. 199, 216 (2007). “In a motion for summary judgment, where

the movants have the burden of proof at trial, ‘they [have] the burden of supporting

their motion for summary judgment with credible evidence . . . that would entitle

[them] to a directed verdict if not controverted at trial.’” Foster v. Morris, 208 F.

App’x 174, 179 (3d Cir. 2006) (quoting In re Bressman, 327 F.3d 229, 237 (3d Cir.

2003) (internal quotations omitted)). If “the motion does not establish the absence

                                             20
of a genuine factual issue, the district court should deny summary judgment even if

no opposing evidentiary matter is presented.” Id. (quoting Nat’l State Bank v. Fed.

Reserve Bank of N.Y., 979 F.2d 1579, 1582 (3d Cir. 1992) (internal quotations

omitted)).

      Defendants contend that Garcia failed to properly exhaust his administrative

remedies with respect to his First Amendment claim. In support, Defendants have

submitted an affidavit from E. Frymoyer, an Attorney Advisor at USP Lewisburg

(Doc. No. 15-1, Ex. 1), and a BOP Administrative Remedy Generalized Retrieval

indicating that Garcia has not filed any administrative remedies while in BOP

custody (id. Ex. 1-A). Defendants have also submitted an affidavit from Defendant

Tharp establishing that Garcia never returned a completed BP-8 form to him during

the time he was assigned to Defendant Tharp’s caseload. (Id. Ex. 3.) Moreover,

Defendant Tharp never refused to provide Garcia with administrative remedy forms

and never attempted to interfere with his ability to utilize the administrative remedy

procedure. (Id. ¶ 7.)

      Consequently, because the undisputed record reflects that Garcia failed to

exhaust his administrative remedies regarding his First Amendment claim, and

because Garcia has not “come forth with ‘affirmative evidence, beyond the

allegations of the pleadings,’ ” that refutes the defense that he has failed to properly

                                          21
exhaust this claim, see U.S. Bank, Nat. Ass’n v. Greenfield, Civ. No. 12-2125, 2014

WL 3908127, at *2 (M.D. Pa. Aug. 11, 2014) (quoting Pappas v. City of Lebanon,

331 F. Supp. 2d 311, 315 (M.D. Pa. 2004)), summary judgment will be entered in

favor of Defendants.6

V.     CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ motion to dismiss

and/or motion for summary judgment. (Doc. No. 11). An appropriate Order follows.




                                                    SYLVIA H. RAMBO
                                                    United States District Judge

Dated: April         , 2019




6
  Given the Court’s conclusion that Garcia lacks standing and did not exhaust his administrative
remedies, the Court declines to address Defendants’ alternate arguments that they are entitled to
qualified immunity and that sovereign immunity bars any claims brought against them in their
official capacities.
                                               22
